IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ERNEST EMORY DAVIS,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4815

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 5, 2017.

An appeal from an order of the Circuit Court for Okaloosa County.
John T. Brown, Judge.

Andy Thomas, Public Defender, and Steven L. Seliger, Assistant Public Defender,
Tallahassee, for Appellant; Ernest Emory Davis, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and KELSEY, JJ., CONCUR.